USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT FOR DOC 4:

 

 

a. : —————
THE SOUTHERN DISTRICT OF NEW YORK DATE 7) 720/2020
UNITED STATES OF AMERICA, 20 Misc. 66
Plaintiff,
Vv.
LUXENE, INC.,
Defendant.

 

 

ORDER TERMINATING FINAL JUDGMENT

WHEREAS, the Court having received the motion of plaintiff United States of
America for termination of the final judgment entered in the above-captioned case, and the
Court having considered all papers filed in connection with this motion;

WHEREAS, Federal Rule of Civil Procedure 60(b)(5) provides that “[o]n a motion
and just terms, the court may relieve a party . . . from a final judgment . . . [when] applying
it prospectively is no longer equitable.” Fed. R. Civ. P. 60(b)(5);

WHEREAS, the sole corporate defendant appears to no longer exist based on a search
of corporate records with the New York Department of State Division of Corporations
and publicly available records. See ECF 1-5 ff 4-6;

WHEREAS, the United States has provided adequate notice to the public regarding its
intent to seek termination of the judgment:

WHEREAS, based on the foregoing, the Court deems that terminating the antitrust
judgment is consistent with the public interest. See United States v. Western Elec. Co.,

993 F.2d 1572, 1577 (D.C. Cir. 1993) (a court “may reject an uncontested termination
only if it has exceptional confidence that adverse antitrust consequences will result”). It is
hereby
ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

The Clerk of Court is directed to terminate the motion at ECF No. 1 and close the case.

Or

United States District Court Judge
Southern District of New York

Dated: February 20, 2020
New York, New York
